Citation Nr: 0514806	
Decision Date: 06/01/05    Archive Date: 06/15/05	

DOCKET NO.  04-02 907	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to 
January 1969, a portion of which represented service in the 
Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  


FINDING OF FACT

The evidentiary record does not support a diagnosis of post-
traumatic stress disorder related to the veteran's active 
military service.  


CONCLUSION OF LAW

Post traumatic stress disorder was not incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110 
(2002); 38 C.F.R. § 3.304(f) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), 
redefined the VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of January 2003, 
three months prior to the initial AOJ decision in April of 
that same year.  More specifically, in correspondence of 
January 2003, the veteran was provided the opportunity to 
submit evidence, notified of what evidence was required to 
substantiate his claims, who was responsible for securing the 
evidence, and the need to advise VA of or submit any 
information or evidence that was relevant to his claim.  The 
veteran was also provided with a Statement of the Case, as 
well as a Supplemental Statement of the Case which apprised 
him of pertinent regulations and actions in his case.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  In fact, the 
veteran was scheduled for a hearing before a traveling 
Veterans Law Judge in April 2004, but failed to appear.  He 
has been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit, as well as what evidence the VA would secure on his 
behalf.  In addition, the veteran was given ample time to 
respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical and personnel records, as 
well as VA treatment records and evaluation reports.  Under 
the facts of this case, "the record has been fully developed" 
with respect to the issue currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claim, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.  

Factual Background

Information currently on file is to the effect that, while in 
service, the veteran served as a rifleman.  Apparently, a 
portion of the veteran's service was in the Republic of 
Vietnam.  Awards and commendations given the veteran include 
the National Defense Service Medal, the Vietnam Service 
Medal, the Vietnam Campaign Medal, and the Presidential Unit 
Citation.  

A service clinical record dated in April 1965 reveals that 
the veteran was seen at that time following a complaint that 
he had "blacked out" during the physical training test.  On 
physical examination, the veteran was described as "acutely 
anxious," and possibly depressed.  Also noted was some 
question of hysterical tendencies.  Treatment was with 
medication.  

At the time of a period of inservice hospitalization for an 
unrelated medical problem during the months of March and 
April 1966, it was noted that the veteran had spent two 
months in the brig due to being absent without leave.  
Additionally noted was that the veteran's psychiatric history 
showed that he had dropped out of school in the eleventh 
grade due to "trouble with teachers."  

In a service clinical record of July 1966, it was noted that 
the veteran had repeatedly been absent without leave.  A 
psychiatric consultation was requested.  

Service clinical records dated in early and mid-August 1966 
reveal that the veteran had been scheduled for a psychiatric 
consultation, but that the appointment had been cancelled.  

At the time of a period of inservice hospitalization in 
December 1966, it was noted that the veteran had been exposed 
to an exploding immersion burner.  On physical examination, 
there was noted the presence of minor erythema of the 
veteran's face, in conjunction with burned eyebrows and 
eyelashes.  No eye damage was shown 12 hours later, nor was 
there any evidence of blistering of the veteran's face.  The 
pertinent diagnosis was first degree burns of the forehead 
and face.  

In a consultation of late January 1967, there was noted a 
long history of emotional instability, as well as difficulty 
with authority figures, and unpredictable compulsive 
behavior.  During the course of evaluation, the veteran was 
described as oriented, alert, and not anxious, with no 
evidence of psychosis.  According to the veteran, he had 
previously been evaluated, and recommended for separation.  
The clinical impression was personality disorder-instability.  

During a period of inservice hospitalization in late 
January 1967, it was noted that the veteran had been 
psychiatrically evaluated, and found to have a personality 
disorder.  

At the time of a period of inservice hospitalization in 
March 1967, it was noted that the veteran had been admitted 
with a diagnosis of emotional instability.  Reportedly, the 
veteran had been admitted to the sick list following air 
evacuation from Vietnam.  Apparently, the reason for the 
veteran's admission was frequent headaches and arguments with 
his superiors, in addition to a feeling that he was "not 
putting anything into his work."  

On mental status examination, the veteran presented as a 
passive, stubborn, manipulative young man who felt "put upon" 
and harassed in the service.  He was neither depressed nor 
anxious, and denied suicidal ideation.  At the time of 
evaluation, there was no evidence of any thought disorder.  
The veteran was oriented to time, place, and person, with 
average intelligence, but immature judgment.  When questioned 
regarding his education, the veteran stated that he had gone 
up to the eleventh grade, but then left school because he 
"couldn't hack it."  According to the veteran, he had 
arguments with his teachers, was expelled on one occasion, 
and was a frequent truant from school.  Apparently, the 
veteran had been on active duty for approximately two and a 
half years.  For the past five months, he had been stationed 
in Vietnam.  During his stay there, he had complained of 
headaches with no accompanying physical findings.  

When questioned, the veteran admitted that he resented the 
various rules, regulations, and authority of the service, and 
felt harassed and "put upon."  According to the veteran, his 
superiors felt that he was not putting anything into his 
work.  Moreover, he had had a number of arguments with those 
superiors.  While no disciplinary action was taken in 
Vietnam, prior to going there, the veteran had a history of 
unauthorized absences on four occasions.  While in the 
hospital, the veteran related both to the medical officer and 
to his fellow patients in a recalcitrant, negative fashion.  
He resented being on a closed ward, but, during his period of 
hospitalization, was not depressed, anxious, or suicidal.  On 
March 7, 1967, a diagnosis of passive-aggressive personality 
disorder was established, manifested by a lifelong history of 
difficulty with authority figures, and by a marked need to 
manipulate through passive obstructionism.  The final 
diagnosis was passive-aggressive personality, existed prior 
to entry.  

During the course of inservice outpatient treatment in early 
August 1967, the veteran indicated that he would like to see 
a psychiatrist.  

In late August 1967, it was noted that the veteran had been 
seen the previous night for "nervousness."  At the time of 
evaluation, there was no evidence of any known precipitating 
problem.  Reportedly, the veteran had been in Vietnam, and 
had been "airevacd" for psychiatric reasons.  

A service separation examination dated in December 1968 was 
negative for history, complaints, or abnormal findings 
indicative of a post-traumatic stress disorder.  At the time 
of service separation, no pertinent diagnosis was noted.  

In a VA Medical Certificate and History dated in March 1978, 
the veteran was described as a gentleman with paroxysmal 
atrial fibrillation.  The veteran complained of tiredness, 
and stated that he felt his heart "pounding," which worried 
him.  On physical examination, the veteran's chest was clear.  
The pertinent diagnosis was "anxiety."  

During the course of an outpatient VA psychiatric 
consultation in October 2001, it was noted that the veteran 
had been referred from primary care for evaluation of 
medication for mood swings and depression.  At the time of 
evaluation, the veteran was extremely vague and inconsistent 
regarding his reasons for wanting to be seen.  Initially, he 
stated that he became extremely irritable and moody when he 
stopped smoking two years earlier.  Reportedly, at that time, 
the veteran's private physician had prescribed medication for 
control of his symptoms.  

When questioned, the veteran stated that he read extensively, 
and was able to concentrate at his jobs.  Despite this, 
according to the veteran, he had a difficult time 
concentrating.  The veteran described his home shop, where, 
apparently, he had been unable to complete a project in four 
years.  At the time of evaluation, the veteran strongly 
denied any suicidal or homicidal ideation.  

Almost as an afterthought, at the end of the psychiatric 
session, the veteran inquired as to whether the examiner 
would be able to tell him whether any of his problems were 
related to experiences in the Marine Corps in Vietnam in the 
late '60's.  According to the veteran, he had experienced a 
"hard time" adjusting to civilian life for the three years 
following his discharge in 1967.  However, the veteran denied 
any subsequent symptoms suggestive of post-traumatic stress 
disorder.  

Regarding his past psychiatric history, the veteran stated 
that he had been hospitalized for three months in 1967 for 
what he described as "battle fatigue."  However, the veteran 
could give no details of his symptoms, diagnosis, or 
treatment.  The sole thing the veteran could remember was 
"not following orders."  Apparently, following a few days of 
inpatient care, a psychiatrist discharged him.  According to 
the veteran, he received no other psychiatric treatment.  

On mental status examination, the veteran denied 
hallucinations and delusions.  His mood was good, and his 
affect constricted, though he did at times smile 
appropriately.  The veteran's thought processes were logical, 
though he was vague, and at times "intellectualized."  His 
speech was slow and deliberate, and he was well oriented.  
Insight and judgment were described as intact.  The pertinent 
diagnosis was mood disorder, not otherwise specified.  

In the opinion of the examiner, the veteran's problem was 
"extremely unclear."  Noted at the time was that the veteran 
might have an irritable temperament as a longstanding quality 
of his personality.  Apparently, there might have been more 
discernible symptoms of depression in the past.  The 
likelihood of bipolar illness appeared remote.  While there 
may also have been some adjustment problems following 
Vietnam, the veteran denied any such problems for a period of 
20 years.  

On outpatient VA psychological evaluation in December 2001, 
it was noted that the veteran had been referred for 
psychological testing by a psychiatrist in order to assist in 
assigning a diagnosis.  Noted at the time of evaluation was 
that the veteran was cooperative with testing, though he 
evidenced some difficulty in explaining what, in his opinion, 
were his problems.  According to the veteran, he had been 
seeking psychological help more because of his family's 
concerns than because he sensed that something was wrong.  
The veteran's testing suggested that he was unlikely to be 
experiencing symptoms of a major mental illness, though he 
did endorse items reflecting certain somatic concerns and 
conflicts with family members.  Test results also suggested 
some narcissistic traits, such as difficulty with authority 
figures, sensitivity to criticism, and difficulty 
understanding or responding to the needs and wishes of 
others.  The veteran additionally endorsed items reflecting a 
rather abrasive interpersonal style and short temper.  In the 
opinion of the examiner, it was likely that these personality 
factors were contributing to his problems with his family.  
The pertinent diagnoses were partner relational problem; and 
traits of narcissistic personality disorder, but with no Axis 
II diagnosis.  

In correspondence of January 2003, the RO requested that the 
veteran assist in processing his claim for post-traumatic 
stress disorder by submitting information concerning his 
inservice stressors.  More specifically, the veteran was 
requested to provide the dates, approximate times, and places 
where stressful incidents had occurred, as well as his exact 
unit of assignment at the time, a full description of those 
events, including details as to how he was involved, and the 
full names and ranks of any other personnel involved, as well 
as the names of any witnesses.  The veteran was additionally 
requested to provide the names and addresses of hospitals 
and/or doctors who had treated him for a nervous problem 
since his discharge from service, as well as the dates of 
such treatment.  In doing so, it was requested that the 
veteran complete and return the enclosed Authorization for 
Release of Information.  

VA outpatient treatment records covering the period from 
June 2002 to November 2003 show treatment during that time 
for various psychiatric problems, including depression, 
partner relational problems, and narcissistic personality 
traits.  In April 2003, for the first time, he noted 
complaints of flashbacks.  In May 2003 he referenced having 
PTSD symptoms of flashbacks and night sweats, but was non-
committal when specialized PTSD treatment programs were 
mentioned.  In an entry of June 2003, it was noted that the 
veteran had been experiencing persistent sequelae of post-
traumatic stress disorder, though various other signs had 
improved.  Once again, the veteran denied both suicidal and 
homicidal ideation, as well as auditory and visual 
hallucinations.  The clinical assessment was post-traumatic 
stress disorder, major depressive disorder.  

Analysis

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In pertinent part, it is argued 
that, while in service, the veteran saw many of his friends 
killed.  Reportedly, on one occasion, an incoming round 
exploded, with the result that the veteran suffered second 
degree burns to his face.  Additionally noted was that, at 
the time of the aforementioned incident, all of the veteran's 
hair was burned off, and his eyesight was lost for a period 
of five days.  Reportedly, that episode had taken place in 
the Anhi Valley, following which the veteran was airlifted to 
Da Nang.  According to the veteran, he had served on the 
front lines in Vietnam, and, following his discharge, was 
sent to a hospital in New York City, where he was placed on 
the fourth floor in "a caged secure area with no visitors or 
phone calls allowed."  According to the veteran, his hospital 
stay lasted approximately four months.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor or stressors; and credible supporting evidence that 
a claimed inservice stressor actually occurred.  However, if 
the claimed stressor is not combat-related, the veteran's lay 
testimony regarding the inservice stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).  

In the present case, service medical records fail to 
demonstrate the presence of a post-traumatic stress disorder.  
While during the veteran's period of service, he received 
treatment on a number of occasions for what was eventually 
determined to be a passive-aggressive personality disorder, 
there is no indication that, while in service, the veteran 
received treatment for or a diagnosis of post-traumatic 
stress disorder.  Significantly, in a decision of April 1983, 
the Board denied entitlement to service connection for an 
acquired psychiatric disorder (and a personality disorder) 
essentially on the basis that an acquired psychiatric 
disability was not present in service, or at any time 
thereafter.  The veteran's personality disorder was described 
as a developmental disability, and, as such, inappropriate 
for a potential grant of service connection under the 
applicable law and regulations.  See 38 C.F.R. § 3.303(c) 
(2004).  

The veteran argues that, while in Vietnam, he was in the 
vicinity of an incoming round, which exploded, resulting in 
second degree burns to his face, as well as the loss of all 
of his hair, and of his eyesight for a period of five days.  
While it is true that, in December 1966, during the veteran's 
period of active service, he did apparently experience burns 
to his forehead and face, those burns were the result of an 
exploding immersion burner, and not an incoming round.  
Shortly after that incident, it was noted that the veteran 
had suffered no eye damage, and he was returned to duty.  

The Board acknowledges that, during the course of VA 
outpatient treatment in June 2003, the veteran received a 
clinical assessment of post-traumatic stress disorder.  
However, during the period from June 2002 to November 2003, 
the veteran received various other psychiatric diagnoses, 
including major depression, partner relational problems, and 
narcissistic personality traits, none of which were 
attributed to his period of active military service.  
Moreover, based on a review of the entire evidence of record, 
it is clear that the June 2003 notation referring to 
post-traumatic stress disorder was based solely upon history 
provided by the veteran, with no reference whatsoever to the 
veteran's service medical or personnel records, or to his 
claims folder.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The Board notes that, while in Vietnam, the veteran did, 
apparently, serve as a  rifleman.  However, his records fail 
to reveal the receipt of combat medals or awards.  In an 
attempt to verify his claimed "stressors," the RO, in 
correspondence of January 2003, requested that the veteran 
provide information regarding the dates, approximate times, 
and places where such events might have occurred, as well as 
his units of assignment, a full description of such events, 
and the full names and ranks of any other personnel involved, 
as well as the names of any witnesses.  The veteran was 
additionally requested to provide the names and addresses of 
any hospitals or doctors who had treated him for nervous 
problems since the time of his discharge from service, and 
the dates of such treatment.  Regrettably, the veteran failed 
to respond to this request for specific information which 
might have corroborated his claimed inservice stressors.  Nor 
did he appear for his scheduled hearing before a Veterans Law 
Judge in April 2004.  

Based on the aforementioned, and, in particular, the lack of 
any verified inservice stressor, the Board is compelled to 
conclude that the veteran does not, in fact, suffer from a 
post-traumatic stress disorder of service origin.  
Accordingly, his claim must be denied.  

In reaching this determination, the Board has given due 
consideration to the request of the veteran's accredited 
representative that he be afforded a VA psychiatric 
examination prior to a final adjudication of his claim.  Such 
an examination, however, in the opinion of the Board, would 
serve no useful purpose, inasmuch as the veteran's claimed 
inservice stressors have not been verified.  Absent such 
verification, an additional VA examination is not warranted.  

Finally, the Board wishes to make it clear that, in reaching 
the above conclusion, it is considered the applicability of 
the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


